DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8, 11, 17 and 20-23 are amended
Claims 1, 4-11 and 14-23 are pending in the application
Response to Arguments
Regarding 35 U.S.C. 112 rejections
The rejection of claims 21-23 under 35 U.S.C. 112(b) are withdrawn based upon the amended claims.
Regarding 35 U.S.C. 103(a)
	It is maintained that at least Mohn discloses a custom transaction interface utilizing a parameter specification facility. The parameter specification facility comprises a software application with a graphical user interface running on a computer that is associated with the asset owner. In regards to first and second database being used to create the custom transaction interface, Mohn  disclose a database management system (131) FIG. 13 [0089], containing sets of asset parameters (312), and the web application may extract information form the database management system in response to communications received from the asset owner [0090].  Thus the 35 U.S.C. 103 rejection is maintained.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “repeatedly” and “periodically” in claims 1 and 20 are relative terms which render the claim(s) indefinite. The term “repeatedly” and “periodically” are not defined by the claim, thus the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus the terms “repeatedly” and “periodically” are not specifically defined and are relative terms. See MPEP 2173.05(b)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-11, 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohn (US 2007/0055602) in view of Crockett (US 6,058376).
6. Claims 1, 4-11 and 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over
MOHN US 2007/0055602) in view of CROCKETT (US 6058376).
Claims 1 and 11, MOHN discloses a computer-implemented method of transferring funds from a
first account to a second account [MOHN 4]0007, esp. lines 3-9; 40011], comprising:
reading repeatedly, by a server, a first set of eligibility criteria from a first financial institution
controlling the first account, the first set of eligibility criteria being first minimum requirements that enable a first transfer of funds out of the first account [see MOHN, [0008], [0083], [0084], [0112], [0119]];
reading repeatedly, by the server, a second set of eligibility criteria from a
second financial institution controlling the second account, the second set of eligibility criteria being
second minimum requirements for a transfer of funds in to the second account; [0008]; FIG. 7,
[0083], [0084], [0112], [0119]
and transmitting communicating, by a communications interface of the server, to an account
owner of the first account, a custom transaction interface, the custom transaction interface satisfying
being created based on the first and second sets of eligibility criteria and in response to a request from the account owner for the first transfer of funds and second transfer of funds. (FIG. 8)(302)(800)(202)[0084]
MOHN discloses a database management system (1310) [0089], but fails to show that wherein: the operation of determining repeatedly the first set of eligibility criteria includes periodically accessing a first database of the first financial institution; and the operation of determining repeatedly the second set of eligibility criteria includes periodically accessing a second database of the second financial institution. Crockett discloses this [see CROCKETT, FIG. 5, column 6, lines 11-43].
It would have been obvious before the effective filing date of the invention to have modified the
database management system in MOHN with the pre-installed databases in Crockett [see col. 6, lines 11-43] to provide further pertinent information involving taxes as further needed in MOHN, being part of an investment/tax minimization strategy [0078], well as tax, portfolio, retirement and/or estate planning [see MOHN, 0085].
wherein the operation of reading repeatedly the first set of eligibility criteria includes
periodically reading a first database of transfer-out requirements, the first financial institution being
incentivized to update the database of transfer-out requirements; and the operation of determining
repeatedly the second set of eligibility criteria includes periodically accessing a second database of
transfer-in requirements, the second financial institution being incentivized to update the database
transfer-in requirements. (131) FIG. 13 [0089], [0090]
Claims 7, receiving information input into the custom transaction interface by the account owner
[see MOHN,(1100)(300)[0112]]
Claims 8 and 17, further comprising initiating transfer of funds from the first account to the
second account [see MOHN, [0112, lines 18-34]

Claims 10 and 19, (Original) The method of claim 1, wherein: the first set of eligibility criteria
includes a first amount threshold, a minimum holding period for the first account, a first set of qualifying
account types of the first account, and a second set of qualifying account types of the second account;
and the second set of eligibility criteria includes a second amount threshold, a third set of qualifying
account types of the first account and a fourth set of qualifying account types of the second account. (131) FIG. 13 [0089], [0090]


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692